Powers, J.
This is a bill of exceptions.
The first matter stated in the exceptions is that at the trial of the defendants on a search and seizure process evidence was admitted, against the defendants’ objection, that upon the premises searched was a bar and empty glasses. Objections to testimony, to be available upon exceptions, should be specific. Harriman v. Sanger, 67 Maine, 442. Indeed the counsel for the defendants seems to have had this rule in mind, as he does not state in his exceptions that he excepts to the ruling of the presiding Justice admitting the evidence nor ask that any exception be allowed thereto. It may however be a satisfaction to the defendants to know that the evidence was clearly admissible for the purpose of showing the intent with which the liquors seized were kept by them. State v. Burroughs, 72 Maine, 480.
The rest of the exceptions relate to what is there alleged to be a part of the charge of the presiding Justice. It is stated in the exceptions that the'evidence and charge are made a part of the exceptions, “ the charge to be referred to as to what was said by the presiding Justice instead of the paragraphs quoted in the exceptions.” Neither the evidence nor the charge is planted. Exceptions have never been allowed to the alleged part of the charge contained in the bill of exceptions. That part of the charge to which exceptions were allowed the defendants have not presented to the court. Under such circumstances there is nothing before the court for its consideration.

Exceptions overruled.